Citation Nr: 1122777	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  09-32 669	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE


Entitlement to a total disability rating based on individual unemployability (TDIU) from June 2, 2009 to January 25, 2010.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

FINDINGS OF FACT

1.	The Veteran in this case served on active duty from September 1986 to August 1998.

2.	On May 23, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant or his or her authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
BARBARA B. COPELAND 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


